Citation Nr: 0839483	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  00-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977, August 1981 to August 1983, and April 1985 to 
May 1986, with additional service in the Naval Reserve.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for residuals of a head injury and denied service 
connection for major depressive disorder and traumatic brain 
injury.  The veteran subsequently perfected appeals of these 
determinations.

In March 2001, the Board remanded this case for additional 
development.  In August 2003, the Board determined that new 
and material evidence had been submitted to reopen his claim 
for service connection for residuals of a head injury.  The 
Board also noted that the claims for service connection for a 
head injury, and residuals from a traumatic brain injury were 
claims that encompassed a single claim for one disability, 
namely service connection for residuals of a head injury, to 
include a traumatic brain injury.  The Board remanded the 
matter of service connection for residuals of a head injury, 
to include traumatic brain injury, and service connection for 
a psychiatric disability.

In a February 2005 decision, the Board denied service 
connection for residuals of a head injury, to include 
traumatic brain injury, and service connection for a 
psychiatric disability.  

The veteran appealed the Board's February 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, the Court, 
in an April 2006 Order, vacated the Board's February 2005 
decision and remanded the matter to the Board.  

The Board last remanded these issues in March 2008 for 
additional development.   In June 2008, the RO granted 
service connection for headaches as a residual of head injury 
to include traumatic brain injury; thus, resolving that 
matter.  The issue of service connection for a psychiatric 
disability remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case for additional development 
including VA neurological and psychiatric examinations.  Both 
examinations were conducted on the same date in April 2008.  
The psychiatric examiner opined that the veteran had a mood 
disorder which was not related to an inservice head 
laceration.  In addition, she opined that the post-service 
assaults did not play a role in the etiology of his mood 
disorder.  However, the examiner who conducted the VA 
neurological examination indicated that the veteran had 
depression which was "usually associated with" his 
(service-connected) headaches.  Neither examiner commented on 
an undated inservice Report of Medical History, noted to be 
part of the separation examination (although it is unclear 
which separation examination as the veteran served for three 
periods of active service), in which the veteran reported 
having "nervous trouble of any sort."  This report has been 
referred to by the veteran's representative.  

In light of the foregoing, the Board finds that a medical 
addendum should be obtained from the examiner who conducted 
the VA psychiatric examination in April 2008, or if she is 
unavailable, the veteran should be reexamined.  The examiner 
should be requested to review the record, including the 
inservice Report of Medical History at separation (as noted 
above) which indicated that the veteran reported having 
"nervous trouble of any sort" as well as the VA 
neurological examiner's notation that the veteran had 
depression associated with his headaches.  The examiner 
should then opine as to whether the veteran's currently 
diagnosed mood disorder is related to service in any way 
and/or etiologically related to his service-connected 
headaches.  

Accordingly, the case is REMANDED for the following action:

1.  A medical addendum should be obtained 
from the examiner who conducted the VA 
psychiatric examination in April 2008, or 
if she is unavailable, the veteran should 
be reexamined.  The examiner should 
review the claims folder.  

The examiner should be requested to 
review the record, including the 
inservice Report of Medical History at 
separation (as noted above) which 
indicated that the veteran reported 
having "nervous trouble of any sort" as 
well as the VA neurological examiner's 
notation that the veteran had depression 
associated with his headaches.  The 
examiner should then opine as to:

whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the veteran's 
currently diagnosed mood disorder is 
related to service in any way and/or 
etiologically related to his 
service-connected headaches.  

The examiner should note that the 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.
The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

